AGREEMENT AND RELEASE

This Agreement and Release is entered on this 13th day of January, 2017 (the
“Effective Date”) among Ferrell Companies, Inc. (“FCI”), Ferrellgas, Inc. of
Overland Park, Kansas (collectively, “Ferrellgas”), and their affiliates,
including Ferrellgas Partners, L.P., and/or Ferrellgas, L.P., (all of which will
collectively be referred to as “Ferrell”) and Tod D. Brown (“Employee”), to set
forth the terms of separation of Employee’s employment relationship with
Ferrellgas and for all benefits, rights, and obligations between Ferrellgas and
Employee (referred to collectively as the “Parties”). Thus, in consideration of
the mutual promises, covenants and agreements set forth below, the adequacy and
sufficiency of which are hereby acknowledged by the Parties, the Parties agree
as follows:

Employee has resigned from Ferrellgas as of the Effective Date, and his regular
employment will end on January 17, 2017; however, Employee will be paid through
January 31, 2017, and thereafter will continue in an advisory role described in
Section 2 below. Ferrell and Employee now desire to fully and finally resolve
all issues among or between them arising from Employee’s employment by Ferrell
and/or the cessation of such employment. Therefore, intending to be legally
bound, Ferrell and Employee agree as follows:



  1.   Employee has resigned as CEO of Blue Rhino and Executive Vice President
of Ferrellgas and all of its affiliated entities on the Effective Date. The
parties agree that the January 17, 2017 shall be the “Termination Date”
referenced in the Employment Agreement between the parties dated August 10,
2009.



  2.   Further, Ferrellgas agrees to pay Employee his regular base salary
through the end of January, 2017 and will retain Employee in an advisory role
from February 1, 2017 through January 31, 2018, (the “Advisory Period”).
Employee will be paid his previous base salary of $425,000 per annum on usual
the bi-weekly pay periods, subject to withholdings and deductions, during and
for the Advisory Period. Employee will not be granted any further options or
stock appreciation rights. Employee will no longer be deemed to be an advisor to
Ferrell, including any affiliates of any Ferrell entity, after the Advisory
Period, and no further rights or benefits, including without limitation
stock/common unit option or stock appreciation rights or vesting, shall accrue
to Employee during or after the Advisory Period. Employee shall not make any
401(k) contributions nor receive any 401(k) matching during the Advisory Period
and will voluntarily discontinue deferrals to his Supplemental Savings Plan.
Employee will not be entitled to future ESOP allocations after the Effective
Date. Employee shall cooperate fully with Ferrell in the transition of his
duties and the leadership of Blue Rhino, but shall not undertake any duties on
behalf of Ferrell and shall not be considered to be operating within the course
of any duties unless specifically directed in writing by Ferrell to do so.
Employee shall not have the authority, apparent or actual, to enter into
agreements on behalf of Ferrell or to otherwise bind the company, and Employee
shall not hold himself out to be an officer of Ferrell. Employee shall not have
access to company offices, telephone systems, computer or email systems or other
Ferrell property during the Advisory Period unless specifically authorized in
writing by Ferrell. Employee will office from his home and all business
communications by him shall be directed to Trent Hampton, Sr. Vice President of
Ferrellgas. Employee shall be reimbursed only for previously authorized and
reasonable out-of-pocket expenses incurred on behalf of Ferrellgas. Employee
agrees to be reasonably available to assist and cooperate with Ferrell and to
respond in a timely manner to reasonable inquiries from Ferrell senior
management. Employee agrees that the confidentiality provisions of his Employee
Agreement shall extend to any confidential information (as defined in his
Employment Agreement) obtained or developed during this period. In the event of
a Change in Control (as defined in Employee’s August 10, 2009 Employment
Agreement).



  3.   During the Advisory Period, Employee shall continue to be eligible for
and Ferrellgas shall provide the employer share of any health, vision, and
dental coverage in which Employee and his dependents were enrolled as of the
Effective Date and Employee’s cost for these benefits will be consistent with
the rates charged to active employees during the Advisory Period. Employee
acknowledges that the end of the Advisory Period will constitute a “qualifying
event” for COBRA purposes. Employee acknowledges such payments are greater than
Ferrell’s COBRA obligations.

During the Advisory Period, Employee shall continue to be eligible for and
Ferrellgas shall also provide the employer share of the cost of any life and
AD&D coverage in which Employee and his dependents were enrolled as of the
Effective Date, and Employee’s cost for these benefits will be consistent with
the rates paid by active employees.
 

After the Advisory Period, if the Employee elects his standard rights under
COBRA, the eighteen month COBRA continuation period will begin and COBRA
information will be sent to Employee by Ferrell’s COBRA provider. Employee must
submit each month’s COBRA premium payment to Ferrell’s COBRA provider as
outlined in the enrollment information. In addition, Employee must make a copy
of the check submitted for each payment and mail it to Ferrellgas, Attention
Benefits Department, One Liberty Plaza, Liberty, MO 64068. Ferrellgas will
reimburse Employee for a portion of the monthly premium payment (as more fully
described in the last sentence of this paragraph) after The Taben Group (or
successor COBRA administrator) has received the premium and after the Benefits
Department successor has received a copy of each payment check. If Employee
fails to submit premiums in a timely manner, Employee will lose continuation
coverage. The amount of the Employee’s monthly reimbursement shall equal the
difference between the Employee’s premium payment and the Employee cost for
coverage consistent with the rates charged to active employees (the “Premium
Reimbursement”), plus a gross-up payment to reimburse Employee for any income
and employment taxes due on the Premium Reimbursement and gross-up payment.

In addition, Ferrell shall pay to Employee the sum of $12,000 in transition
expenses as well as up to 4 weeks unused and accrued vacation pay, due and
payable on January 31, 2017 or shortly thereafter.



  4.   In exchange for the mutual promises made here, Employee agrees to forever
RELEASE and DISCHARGE Ferrell, all of Ferrell’s affiliated entities, and
Ferrell’s officers, employees, directors and agents from any and all claims
arising from his employment and/or cessation of employment and all debts,
obligations, claims, demands, or causes of action of any kind whatsoever, known
or unknown, in tort, contract, by statute or on any other basis, for equitable
relief, compensatory, punitive or other damages, expenses (including attorney’s
fees), reimbursements or costs of any kind, including, but not limited to, any
and all claims, demands, rights and/or causes of action, including those which
might arise out of allegations relating to a claimed breach of an alleged oral
or written employment contract, or relating to purported employment
discrimination or civil rights violations, such as, but not limited to, those
arising under Title VII of the Civil Rights Act of 1964 and all amendments
thereto, Executive Order 11246, as amended, the Age Discrimination in Employment
Act of 1967, as amended, the Equal Pay Act, the Rehabilitation Act of 1973, the
Americans with Disabilities Act, the Older Workers’ Benefits Protection Act,
and/or any other applicable federal, state, or local employment discrimination
or retaliation statute, ordinance or common law doctrine which Employee might
assert against Ferrell. Employee waives any right to recover in any lawsuit
brought on his behalf by any government agency or other person. Except as
specifically provided, this paragraph does not release any rights or obligations
under this Agreement or any rights or Employee’s interest existing (as of the
Effective Date) in the Ferrell Companies, Inc. Incentive Compensation Plan, the
Ferrellgas Unit Option Plan, the Ferrell Companies, Inc. Employee Stock
Ownership Plan, the Ferrell Companies, Inc. 401(k) Investment Plan, or the
Ferrell Companies, Inc. Supplemental Savings Plan. This provision specifically
releases any claims by Employee pursuant to his executive employment agreement
with Ferrell dated August 10, 2009.



  5.   Employee acknowledges that he has been employed by Ferrell in a senior
management capacity and has supervised employees conducting business throughout
the United States, including employees directly involved in sales and marketing
to Blue Rhino and Blue Rhino Global Sourcing customers, including national and
government accounts. In the course of his employment, Employee has received
significant Confidential Information (as defined in his Employee Agreement),
including specific information regarding Ferrell’s strategies, suppliers,
product costs and customers throughout the United States and has participated in
all meetings of the executive committee and board of directors of Ferrell. For
that reason, and in consideration of the financial benefits granted to Employee
pursuant to this Agreement, Employee acknowledges that any employment in the
propane industry during the Advisory Period would result in the inevitable
disclosure and/or use of such Confidential Information to the detriment of
Ferrell. Therefore, Employee agrees not to accept employment in the propane,
tank exchange, or barbeque, hearth and patio products industries in whole or in
part within the United States during the two-year period immediately following
the Effective Date of his resignation.



  6.   Employee agrees to cooperate Ferrell in the announcement of his
resignation and the transition plans of Ferrell with respect to his
responsibilities, including an in-person announcement to Blue Rhino employees on
or about January 17, 2017. The Parties mutually agree that the transition
announcement and related activities shall be conducted in a mutually amicable
and respectful manner. After such announcement, Employee shall not undertake any
further day-to-day responsibilities, except as reasonably directed, and shall
act in a substantially similar manner as described in Section 2, consistent with
his role as an advisor in the Advisory Period.



  7.   Employee promises not to make any derogatory, disparaging or false
statements to any third parties intended to harm the business or personal
reputation of Ferrell, its directors, officers and employees, nor to disparage
or act contrary to the transition plans of Ferrell. Ferrell promises not to make
any derogatory, disparaging or false statements to third parties intended to
harm the business or personal reputation of Employee.



  8.   Employee understands and agrees that if he violates any promises, Ferrell
may pursue all permissible remedies to redress such violations including seeking
repayment of all payments made under this Agreement and Release and recovery of
costs and reasonable attorney’s fees. If Employee violates any promises during
the Advisory Period, in addition to its other remedies Ferrell may terminate
Employee’s employment as an advisor and cease any additional vesting of any
benefit or option.



  9.   Employee agrees that the surviving terms of his Employee Agreement, his
FCI Option Grantee Agreements, any Ferrellgas Partners, L.P. Option Agreements
and his Executive Employment Agreement dated August 10, 2009 signed by him,
which are along with any similar agreements, incorporated herein by reference,
are enforceable agreements by the Parties, that his obligations under these
agreements inure to the benefit of Ferrell, and that this Agreement and Release
does not release him from any post-employment obligations under them or under
any other contract which obligates Employee not to reveal the Confidential
Information of Ferrellgas.



  10.   Employee acknowledges that there is existing litigation and regulatory
matters of which he may have knowledge. Employee agrees to remain available
(upon reasonable prior notice) to consult with Ferrell in connection with any
claims or litigation involving Ferrell and any transitional matters involving
Employee’s prior duties with Ferrell. Ferrell shall reimburse Employee for his
reasonable out-of-pocket expenses in connection with such consultation.



  11.   This agreement shall be governed by the laws of the state of Kansas,
except with respect to the issuance, ownership and exercise of options or stock
appreciation rights, which shall be governed by the state of Delaware.

1





Additional Statement by Employee

I was given a copy of this Agreement and Release and was notified that I have
the right to consult with an attorney before signing. Furthermore, I acknowledge
being given at least twenty-one (21) days within which to consider this
Agreement and Release. I have carefully read and fully understand this Agreement
and Release and have had sufficient time and opportunity to consult with my
personal tax, financial, and legal advisors prior to signing. By signing this
Agreement and Release, I voluntarily indicate my intent to be legally bound by
its terms. I understand that I may revoke this Agreement and Release within
seven days after signing it but that thereafter it is irrevocable.

THIS IS A RELEASE OF CLAIMS
READ CAREFULLY BEFORE SIGNING

      /s/ Tod. D Brown—



    Tod D. Brown

      January 13,2017      

Date

FERRELLGAS, INC.;
FERRELL COMPANIES, INC.;
FERRELLGAS PARTNERS, L.P.
FERRELLGAS, L.P.
by FERRELLGAS, INC., a Delaware

Corporation, their General Partner

By             /s/ Trent Hampton       Date        January 13,2017      
Trent Hampton
Sr. Vice President


2